 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                    NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
10

11 DEREK SNARR, J. MICHAEL DUCA, and                       CASE NO. 4:19-cv-2627-HSG
   CANDACE GOULETTE, individually and on
12 behalf of all others similarly situated,                CLASS ACTION
13                     Plaintiffs,                         ORDER ENLARGING DEADLINES
                                                           RELATING TO DEFENDANT’S
14              vs.                                        MOTION TO DISMISS AMENDED
                                                           COMPLAINT (L.R. 6.2)
15 CENTO FINE FOODS INC., a Pennsylvania
   corporation, and DOES 1 through 50,                     Judge Haywood S. Gilliam, Jr.
16 inclusive,

17                     Defendant.

18

19

20              Upon consideration of the parties’ Stipulation to Enlarge Deadlines Relating to
21 Defendant’s Motion to Dismiss the Amended Complaint (L.R. 6.2), and having reviewed the

22 parties’ representations in support thereof, it is hereby ORDERED that:

23              1.     Plaintiffs will file their Response to Defendant’s Motion to Dismiss Amended
24 Complaint on September 4, 2019.

25              2.     Defendant’s Reply in Support of its Motion to Dismiss Amended Complaint is due
26 September 18, 2019.

27

28
     915415.2                                                             4:19-cv-2627-HSG
         ORDER ENLARGING DEADLINES RELATING TO DEFENDANT'S MOTION TO DISMISS AMENDED
                                      COMPLAINT (L.R. 6.2)
 1              PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2 DATED: 8/16/2019

 3

 4
                                                  Haywood S. Gilliam, Jr.
 5                                                United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     915415.2                                 2                           4:19-cv-2627-HSG
         ORDER ENLARGING DEADLINES RELATING TO DEFENDANT'S MOTION TO DISMISS AMENDED
                                      COMPLAINT (L.R. 6.2)
